IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                                                                  August 15, 2007
                                       No. 06-60438
                                                                              Charles R. Fulbruge III
                                                                                      Clerk
NATIONAL LABOR RELATIONS BOARD

                                                  Petitioner - Cross-Respondent
v.

INTERNATIONAL BROTHERHOOD OF TEAMSTERS, Local Union No. 657

                                                  Respondent - Cross-Petitioner



     Petition for Review & Cross-Petition for Enforcement from an Order
                     of the National Labor Relations Board
                                No. 16-CB-6348


Before HIGGINBOTHAM, WIENER, and GARZA, Circuit Judges.
PER CURIAM:*
       We review the remedial orders of back pay by the National Labor
Relations Board to ensure that the Board was not arbitrary in its selection of a
formula used to calculate back pay, NLRB v. Charley Toppino & Sons, Inc., 358
F.2d 94, 97 (5th Cir. 1966), and that the Board’s award of back pay was not
punitive, Florida Steel Corp. v. NLRB, 587 F.2d 735, 746 (5th Cir. 1979). In this
case, there is no evidence to support a claim that the Board was either arbitrary
or punitive. Based on the deferential standard of review we give to the Board’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 06-60438

order of back pay, its order shall be ENFORCED. Respondent’s cross-petition
for review is DENIED.




                                    2